DISMISS; and Opinion Filed April 9, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01534-CV

                              JEFFREY BORDOK, Appellant
                                        V.
                               KELCY WARREN, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-12565

                            MEMORANDUM OPINION
                       Before Justices Brown, Schenck, and Pedersen, III
                                  Opinion by Justice Schenck
       We REINSTATE this appeal.

       Jeffrey Bordok filed a petition for permissive appeal. We abated this appeal to allow the

parties to pursue a settlement. Before the Court is Mr. Bordok’s motion to dismiss informing the

Court that the parties have settled. We grant the motion and dismiss this appeal. See TEX. R.

APP. P. 42.1(a)(1).




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE
181534F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JEFFREY BORDOK, Appellant                             On Appeal from the 134th Judicial District
                                                      Court, Dallas County, Texas
No. 05-18-01534-CV         V.                         Trial Court Cause No. DC-16-12565.
                                                      Opinion delivered by Justice Schenck.
KELCY WARREN, Appellee                                Justices Brown and Pedersen, III
                                                      participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 9th day of April, 2019.




                                                –2–